                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

JEFFREY L. MOSLEY,

                        Petitioner,

        v.                                                      Case No. 18-C-724

RANDALL R. HEPP,

                        Respondent.


                         ORDER GRANTING MOTION TO DISMISS


        Petitioner Jeffrey L. Mosley filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his 1994 conviction in Case No. 1993CF364. In that case, on January 7, 1994,

a jury found Mosley guilty of six counts of delivery of cocaine base as a party to a crime. Judgment

was entered on February 16, 1994. Mosley appealed, and the Wisconsin Court of Appeals affirmed

his conviction on March 13, 1996. The Wisconsin Supreme Court denied his petition for review on

July 29, 1996. On July 16, 1997, Mosley filed a motion for sentence modification in the circuit

court, which was denied on July 21, 1997. Mosley did not appeal. More than seventeen years later,

on October 16, 2014, Mosley filed a motion for postconviction relief, which was denied on March

13, 2015. The Wisconsin Court of Appeals affirmed on December 14, 2016, and the Wisconsin

Supreme Court denied a petition for review on May 15, 2017. On May 8, 2018, Mosley filed this

habeas petition, claiming that the circuit court abused its discretion, his counsel provided ineffective

assistance at trial, and the prosecutor engaged in misconduct. Because Mosley’s petition is untimely,

the respondent’s motion to dismiss will be granted, the petition will be denied, and the case will be

dismissed.
        A § 2254 federal habeas petition that challenges a state court conviction is subject to a one-

year limitations period. 28 U.S.C. § 2244(d)(1). Section 2244(d)(1) sets forth the dates on which

this one-year period may begin to run. Relevant here is § 2244(d)(1)(A), which gives a habeas

petitioner one year from “the date on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review” to file a petition. The limitations period

is tolled for “the time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending.” § 2244(d)(2).

        Mosley’s petition is untimely under § 2244(d)(1)(A). Mosley’s conviction became final and

the one-year limitations period began to run on October 27, 1996, ninety days after the Wisconsin

Supreme Court’s denial of his petition for review. See Sup. Ct. R. 13 (allowing ninety days after

entry of an order denying discretionary review to timely file a petition for a writ of certiorari);

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The one-year limitations period thus expired

on October 27, 1997. Although Mosley’s motion for sentence modification filed on July 16, 1997

and denied five days later tolled the limitations period for fifty-one days, see Wisconsin Statute §

808.04(1) (an appeal of a final order must be initiated within forty-five days), the limitations period

expired long before Mosley filed his next postconviction motion on October 16, 2014. Mosley’s

October 16, 2014 motion has no effect on the limitations period because the period had already

expired before the motion was filed. See De Jesus v. Acevedo, 567 F.3d 941, 943 (7th Cir. 2009).

        Equitable tolling does not forgive the petition’s untimeliness. In rare, extraordinary

circumstances, “the doctrine of equitable tolling permits a federal habeas petitioner to overcome a

breach of [Antiterrorism and Effective Death Penalty Act of 1996]’s one-year limitations period.”

Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir. 2016). To be entitled to equitable tolling, a habeas


                                                   2
petitioner must show “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way” that prevented timely filing. Holland v. Florida, 560

U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). The habeas

petitioner bears the burden of demonstrating both elements; if either of the two elements is not met,

equitable tolling does not apply Carpenter, 840 F.3d at 870. Mosley, who has not responded to the

respondent’s motion to dismiss, has failed to demonstrate diligence, as he has offered no justification

for his unreasonable and lengthy delay in seeking habeas relief. Mosley has similarly failed to

demonstrate that an extraordinary circumstance prevented him from timely filing his habeas petition.

Mosley has not met his burden, so equitable tolling does not apply.

         Because Mosley’s petition is untimely under § 2244(d)(1)(A) and no tolling, equitable or

otherwise, rectifies this untimeliness, the respondent’s motion to dismiss (ECF No. 15) is

GRANTED, Mosley’s petition for relief under § 2254 is DENIED, and this case is DISMISSED.

A certificate of appealability will be DENIED because I conclude that reasonable jurists could not

debate the outcome, and Mosley has not made a substantial showing of the denial of a constitutional

right.

         Mosley is advised that the judgment entered by the Clerk is final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within thirty (30) days of the entry of judgment. See Fed. R. App. P. 3, 4. In the

event Mosley decides to appeal, he should also request that the court of appeals issue a certificate

of appealability. See Fed. R. App. P. 22(b).

         SO ORDERED this        11th    day of December, 2018.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court

                                                  3
